Title: From Thomas Jefferson to George Watterston, 1 September 1820
From: Jefferson, Thomas
To: Watterston, George


Sir
Monticello
Sep. 1. 20.
Having lately met with a very full catalogue of books relating to America, I have supposed it could not be better placed than in your hands for the use of the library committee with whom I presume it is a primary object to obtain every thing of that description. by taking the trouble to mark on this  catalogue those you possess, (which make a great part of those most valuable, the unpossessed will be obvious. I think however that in the catalogue of authorities stated in Robertson’s America there must be several important works omitted in this and which I could never get. a standing instruction to the Minister in Madrid might in time procure them.I send you herewith a thin MS. vol. marked A. being the 1st vol. of the MS. laws of Virginia, belonging to your library. you will find it entered in the catalogue of 1815. pa. 73. No 191. it was one of those I had lent to mr Hening, who has printed it’s contents in his 1st vol. of the Statutes at large pa. 122. Etc and I never doubted it had been returned to you & was in the library. how it happened otherwise how it got into the hands of a private gentleman in Wms burg and from his into those of a gentleman in of the Western states, is to me unknown. but this last gentleman, seeing the endorsement in my hand writing, judging thence it might be mine, & having occasion to pass thro’ this neighborhood lately, brought it with him and returned it to me. I am happy that chances so favorable and extraordinary have enabled me to place it in it’s proper home. mr Hening informs me he has returned you the vol. D. of the same collection. I salute you with great esteem & respectTh: Jefferson